


Exhibit 10.04
















OMNIBUS AGREEMENT
among
CENTERPOINT ENERGY, INC.,
OGE ENERGY CORP.,
ENOGEX HOLDINGS LLC
AND
CENTERPOINT ENERGY FIELD SERVICES LP





--------------------------------------------------------------------------------




OMNIBUS AGREEMENT
THIS OMNIBUS AGREEMENT (“Agreement”) is entered into on, and effective as of,
May 1, 2013, and is by and among CenterPoint Energy, Inc, a Texas corporation
(“CNP”), OGE Energy Corp., an Oklahoma corporation (“OGE”), Enogex Holdings LLC,
a Delaware limited liability company (“Bronco”), and CenterPoint Energy Field
Services LP, a Delaware limited partnership (“Opco”). The above-named entities
are sometimes referred to in this Agreement individually as a “Party”, and
collectively as the “Parties.”
R E C I T A L S:
1.
It is a condition to the consummation of the transactions contemplated by the
Master Formation Agreement that the Parties enter into this Agreement.



2.
The Parties desire by their execution of this Agreement to evidence their
agreement, as more fully set forth in Article II, with respect to certain
indemnification obligations of CNP, OGE and Bronco to Opco.



3.
The Parties desire by their execution of this Agreement to evidence their
agreement, as more fully set forth in Article III, with respect to certain
business opportunities to be offered to Opco by CNP and OGE and certain
obligations of CNP, OGE and Bronco to Opco.



4.
The Parties desire by their execution of this Agreement to evidence their
agreement, as more fully set forth in Article IV, to certain additional
covenants.



NOW, THEREFORE, in consideration of the premises set forth above and the
respective representations, warranties, covenants, agreements and conditions
contained in this Agreement, as well as other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:
ARTICLE I
DEFINITIONS
1.1Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth below:


“Affiliate” has the meaning set forth in the Master Formation Agreement.
“Agreement” has the meaning set forth in the Preamble.
“Allocated Value” has the meaning set forth in Section 3.1(e).
“Assumed Claims” has the meaning set forth in Section 4.5(a).
“Bronco” has the meaning set forth in the Preamble.



--------------------------------------------------------------------------------




“Bronco Entities” means Bronco and its Affiliates; and “Bronco Entity” means any
of the Bronco Entities.
“Bronco Fall-Away Date” has the meaning set forth in the Partnership Agreement.
“Bronco Parties” means Bronco Midstream Holdings, LLC, a Delaware limited
liability company, and Bronco Midstream Holdings II, LLC, a Delaware limited
liability company.
“Business Day” means any day on which commercial banks are generally open for
business in New York, New York other than a Saturday, a Sunday or a day observed
as a holiday in New York, New York under the Laws of the State of New York or
the federal Laws of the United States of America.
“CEFS” means CenterPoint Energy Field Services, LLC, a Delaware limited
liability company.
“CEFS Group Entities” means CEFS and the entities that are Subsidiaries of CEFS
immediately prior to the Closing.
“CERC” means CenterPoint Energy Resources Corp., a Delaware corporation and
wholly owned subsidiary of CNP.
“CERC Indenture” means that certain Indenture, dated as of February 1, 1998,
between CERC and the Bank of New York Mellon Trust Company, N.A. (successor to
JPMorgan Chase Bank, National Association (formerly Chase Bank of Texas,
National Association)), as trustee, as supplemented and amended.
“Closing Date” has the meaning set forth in the Master Formation Agreement.
“Closing” has the meaning set forth in the Master Formation Agreement.
“CNP” has the meaning set forth in the Preamble.
“CNP Entities” means CNP and its Subsidiaries; and “CNP Entity” means any of the
CNP Entities.
“CNP Guarantees” has the meaning set forth in Section 4.4.
“CNP Indemnified Taxes” has the meaning set forth in the Master Formation
Agreement.
“CNP Midstream Insurance Policies” has the meaning set forth in the Master
Formation Agreement.
“CNP Midstream Entities” has the meaning set forth in the Master Formation
Agreement.
“Code” has the meaning set forth in the Master Formation Agreement.

2

--------------------------------------------------------------------------------




“Covered Acquisition” has the meaning set forth in Section 3.1(b)(ii).
“Disinterested Directors” means (a) as used in Section 2.4(e), the members of
the board of directors of GP LLC that have been designated by the one of CNP or
OGE that is not adverse to Opco in a claim under Article II, and (b) as used in
Section 3.1, the members of the board of directors of GP LLC that have been
designated by the one of CNP or OGE that is not the acquiring Sponsor Party in
the subject transaction.
“Enogex” means Enogex Holdings II LLC, a Delaware limited liability company.
“Enogex Assets” means all assets of the Enogex Entities immediately prior to the
Closing.
“Enogex Entities” has the meaning set forth in the Master Formation Agreement.
“Enogex Insurance Policies” has the meaning set forth in the Master Formation
Agreement.
“Fall Away Covenants” has the meaning set forth in Section 4.1(a).
“General Partner LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of CNP OGE GP LLC as it may be amended, supplemented or
restated from time to time.
“GP LLC” means CNP OGE GP LLC, a Delaware limited liability company.
“Group Member” means any member of the Opco Group.
“Indemnified Party” means the Person entitled to indemnification in accordance
with Article II.
“Indemnifying Party” means the Person from whom indemnification may be required
in accordance with Article II.
“Insurance Policies” has the meaning set forth in Section 4.5(a).
“IPO Closing Date” means the date of consummation of an initial public offering
of Opco's (or its successor's) common equity.
“Law” has the meaning set forth in the Master Formation Agreement.
“LDCs” has the meaning set forth in paragraph (a) of the definition of
“Midstream Operations.”
“Losses” has the meaning set forth in Section 2.1(a).
“Master Formation Agreement” means that Master Formation Agreement dated as of
March 14, 2013 by and among CNP, OGE and the Bronco Parties.

3

--------------------------------------------------------------------------------




“Midstream Operations” means the gathering, compression, treatment, processing,
blending, transportation, storage, isomerization and fractionation of crude oil
and natural gas, its associated production water and enhanced recovery materials
such as carbon dioxide, and its respective constituents and the following
products: methane, natural gas liquids (Y-grade, ethane, propane, normal butane,
isobutane and natural gasoline), condensate, and refined products and
distillates (gasoline, refined product blendstocks, olefins, naphtha, aviation
fuels, diesel, heating oil, kerosene, jet fuels, fuel oil, residual fuel oil,
heavy oil, bunker fuel, cokes and asphalts), to the extent such activities are
located within the United States, but excluding any such operations in
connection with:
(a)
the local distribution of natural gas as a public utility for ultimate
consumption (“LDCs”);



(b)
retail marketing, supply and delivery of natural gas and propane for direct
consumption by end users;



(c)
short-haul intrastate pipelines to serve industrial and commercial facilities
that are either included in rate base or paid for by the customer, but in any
case not in excess of 20 miles in length without the approval of Opco, which
approval will not be unreasonably withheld, and contracting for storage services
to source supplies for marketing operations;



(d)
wholesale sales of natural gas and gas liquids (i.e., ethane, propane and
butane) to power generators, utilities and resellers;



(e)
temporary on-site delivery services of compressed or liquefied natural gas to
LDC's, pipelines, or commercial and industrial end-users;



(f)
the manufacture of chemicals, polymers, and fuel products and additives; and



(g)
any retained interest in SESH indirectly held by CNP following the Closing as
contemplated by the Master Formation Agreement.



“OGE” has the meaning set forth in the Preamble.
“OGE/Bronco Group Indemnified Taxes” has the meaning set forth in the Master
Formation Agreement.
“OGE Entities” means OGE and its Subsidiaries; and “OGE Entity” means any of the
OGE Entities.
“Opco” has the meaning set forth in the Preamble, and if the IPO Closing Date
occurs, means the publicly traded Delaware limited partnership that Opco shall
become as of the IPO Closing Date.
“Opco Group” means Opco and any Subsidiary of Opco, taken together.

4

--------------------------------------------------------------------------------




“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Opco, as it may be further amended, supplemented or
restated from time to time.
“Party” and “Parties” has the meaning set forth in the Preamble.
“Person” has the meaning set forth in the Master Formation Agreement.
“Restricted Business” has the meaning set forth in Section 3.1(a).
“SESH” has the meaning set forth in the Master Formation Agreement.
“Sponsor Parties” means, collectively, CNP and OGE; and “Sponsor Party” means
either of CNP or OGE.
“Subject Marks” has the meaning set forth in Section 4.3.
“Subsidiary” or “Subsidiaries”, except as indicated in Section 4.1(b), has the
meaning set forth in the Master Formation Agreement.
1.2Rules of Construction.


(a)The division of this Agreement into articles, sections and other portions and
the insertion of headings are for convenience of reference only and shall not
affect the construction or interpretation hereof.  Unless otherwise indicated,
all references to an “Article” or “Section” followed by a number or a letter
refer to the specified Article or Section of this Agreement. The terms “this
Agreement,” “hereof,” “herein” and “hereunder” and similar expressions refer to
this Agreement and not to any particular Article, Section or other portion
hereof.


(b)Unless otherwise specifically indicated or the context otherwise requires,
(i) all references to “dollars” or “$” mean United States dollars, (ii) words
importing the singular shall include the plural and vice versa, and words
importing any gender shall include all genders and (iii) “include,” “includes”
and “including” shall be deemed to be followed by the words “without
limitation.” If any date on which any action is required to be taken hereunder
by any of the Parties hereto is not a Business Day, such action shall be
required to be taken on the next succeeding day that is a Business Day.
Reference to any Party hereto is also a reference to such Party's permitted
successors and assigns.


ARTICLE II
INDEMNIFICATION
2.1CNP Indemnification.


(a)Subject to the provisions of this Section 2.1 and Section 2.4, CNP shall
indemnify, defend and hold harmless Opco from and against any losses, damages,
liabilities, claims, demands, causes of action, judgments, settlements, fines,
penalties, costs and expenses (including, without limitation, court costs and
reasonable attorney's and expert's fees) of any and every kind or character,
known or unknown, fixed or contingent (collectively “Losses”) suffered or
incurred by the Opco Group by reason of or arising out of:



5

--------------------------------------------------------------------------------




(i)the failure of the representations and warranties of CNP in Section 3.2
(Authority) of the Master Formation Agreement to be true as of the Closing Date;


(ii)the failure of the representations and warranties of CNP in Section 3.3
(Capitalization) of the Master Formation Agreement to be true as of the Closing
Date (except for such representations and warranties made as of a specific date,
which shall be true and correct as of such specific date);


(iii)the failure of the representations and warranties of CNP in Section 3.7(b)
(Permits) of the Master Formation Agreement to be true as of the Closing Date;


(iv)the failure of the representations and warranties of CNP in Section 3.10
(Environmental Matters) of the Master Formation Agreement to be true as of the
Closing Date;


(v)the failure of the representations and warranties of CNP in Section 3.11
(Title to Properties and Rights of Way) of the Master Formation Agreement to be
true as of the Closing Date;


(vi)the failure of the representations and warranties of CNP in Section 3.14(b)
(Tax Matters) of the Master Formation Agreement to be true as of the Closing
Date;


(vii)all CNP Indemnified Taxes pursuant to Section 8.1 of the Master Formation
Agreement; or


(viii)events and conditions associated with the ownership and operation of the
business and assets of the CNP Entities (excluding the CEFS Group Entities)
whether occurring prior to or after the Closing.


(b)No claim may be made against CNP for indemnification pursuant to
Section 2.1(iii), (iv) or (v) unless the aggregate dollar amount of the Losses
suffered or incurred by the Opco Group with respect to such claim exceeds $25
million, and after such time CNP shall be liable only for such Losses in excess
of such amount.


(c)In no event shall CNP's aggregate obligation to indemnify Opco pursuant to
Section 2.1(iii), (iv) and (v) exceed $250 million.


(d)CNP shall have no indemnification obligations (i) pursuant to
Section 2.1(iii) with respect to a claim unless CNP receives notice of the
claim, in compliance with Section 2.4(a), from the Opco Group during the period
beginning on the date hereof and ending on the first anniversary of the Closing
Date; (ii) pursuant to Section 2.1(a)(iv) or (v) with respect to a claim unless
CNP receives notice of the claim, in compliance with Section 2.4(a), from the
Opco Group during the period beginning on the date hereof and ending on the
third anniversary of the Closing Date; and (iii) pursuant to Section 2.1(a)(vi)
or (vii) with respect to a claim unless CNP receives notice of the claim, in
compliance with Section 2.4(a) from the Opco Group during the period beginning
on the date hereof and ending on the 30th day after the expiration of the
applicable statute of limitations (including any extensions thereof).

6

--------------------------------------------------------------------------------




2.2OGE Indemnification.


(a)Subject to the provisions of this Section 2.2 and Section 2.4, OGE shall
indemnify, defend and hold harmless Opco from and against any Losses suffered or
incurred by the Opco Group by reason of or arising out of:


(i)the failure of the representations and warranties of OGE in Section 4.2
(Authority) of the Master Formation Agreement to be true as of the Closing Date;


(ii)the failure of the representations and warranties of OGE in Section 4.3
(Capitalization) of the Master Formation Agreement to be true as of the Closing
Date (except for such representations and warranties made as of a specific date,
which shall be true and correct as of such specific date);


(iii)the failure of the representations and warranties of OGE in Section 4.7(b)
(Permits) of the Master Formation Agreement to be true as of the Closing Date;


(iv)the failure of the representations and warranties of OGE in Section 4.10
(Environmental Matters) of the Master Formation Agreement to be true as of the
Closing Date;


(v)the failure of the representations and warranties of OGE in Section 4.11
(Title to Properties and Rights of Way) of the Master Formation Agreement to be
true as of the Closing Date;


(vi)the failure of the representations and warranties of OGE in Section 4.14(b)
(Tax Matters) of the Master Formation Agreement to be true as of the Closing
Date;


(vii)OGE's pro rata share of all OGE/Bronco Group Indemnified Taxes pursuant to
Section 8.2 of the Master Formation Agreement; or


(viii)events and conditions associated with the ownership and operation of the
business and assets of the OGE Entities (excluding the Enogex Entities) whether
occurring prior to or after the Closing.


(b)No claim may be made against OGE for indemnification pursuant to
Section 2.2(iii), (iv) or (v) unless the aggregate dollar amount of the Losses
suffered or incurred by the Opco Group with respect to such claim exceeds $25
million, and after such time OGE shall be liable only for such Losses in excess
of such amount.


(c)In no event shall OGE's aggregate obligation to indemnify Opco pursuant to
Section 2.2(iii), (iv) and (v) exceed $250 million.


(d)OGE and Bronco shall be severally liable (pro rata in proportion to their
membership interests in Enogex immediately prior to the Closing, and only to the
extent of such proportional interest) for all Losses that give rise to an
indemnification obligation of OGE under Section 2.2(a)(vii) and Bronco under
Section 2.3(a)(iii).



7

--------------------------------------------------------------------------------




(e)OGE shall have no indemnification obligations (i) pursuant to
Section 2.2(iii) with respect to a claim unless OGE receives notice of the
claim, in compliance with Section 2.4(a), from the Opco Group during the period
beginning on the date hereof and ending on the first anniversary of the Closing
Date; (ii) pursuant to Section 2.2(a)(iv) or (v) with respect to a claim unless
OGE receives notice of the claim, in compliance with Section 2.4(a), from the
Opco Group during the period beginning on the date hereof and ending on the
third anniversary of the Closing Date; and (iii) pursuant to Section 2.2(a)(vi)
or (vii) with respect to a claim unless OGE receives notice of the claim, in
compliance with Section 2.4(a) from the Opco Group during the period beginning
on the date hereof and ending on the 30th day after the expiration of the
applicable statute of limitations (including all extensions thereof).


2.3Bronco Indemnification.


(a)Subject to the provisions of this Section 2.3 and Section 2.4, Bronco shall
indemnify, defend and hold harmless Opco from and against any Losses suffered or
incurred by the Opco Group by reason of or arising out of:


(i)the failure of the representations and warranties of the Bronco Parties in
Section 5.2 (Authority) of the Master Formation Agreement to be true as of the
Closing Date;


(ii)the failure of the representations and warranties of the Bronco Parties in
Section 5.3 (Capitalization) of the Master Formation Agreement to be true as of
the Closing Date (except for such representations and warranties made as of a
specific date, which shall be true and correct as of such specific date);


(iii)the Bronco Parties' pro rata share of all OGE/Bronco Group Indemnified
Taxes pursuant to Section 8.2 of the Master Formation Agreement; or


(iv)events and conditions associated with the ownership and operation of the
business and assets of the Bronco Entities (excluding the Enogex Entities)
whether occurring prior to or after the Closing.


(b)OGE and Bronco shall be severally liable (pro rata in proportion to their
membership interests in Enogex immediately prior to the Closing, and only to the
extent of such proportional interest) for all Losses that give rise to an
indemnification obligation of OGE under Section 2.2(a)(vii) and Bronco under
Section 2.3(a)(iii).


(c)Bronco shall have no indemnification obligations pursuant to Section
2.3(a)(iii) with respect to a claim unless Bronco receives notice of the claim,
in compliance with Section 2.4(a) from the Opco Group during the period
beginning on the date hereof and ending on the 30th day after the expiration of
the applicable statute of limitations (including all extensions thereof).


2.4Indemnification Procedures.


(a)Opco agrees that promptly after it becomes aware of facts giving rise to a
claim for indemnification under this Article II, it will provide notice thereof
in writing to the applicable Indemnifying Party, specifying the nature of and
specific basis for such claim; provided,

8

--------------------------------------------------------------------------------




however, that in the event GP LLC elects not to cause Opco to pursue a claim for
indemnification that Opco is entitled to pursue under this Article II that could
result in the payment of any amount by the Indemnifying Party, Bronco shall have
the right to cause GP LLC to cause Opco to pursue such claim by delivering
written notice of Bronco's election to GP LLC until the Bronco Fall-Away Date.
Promptly following the receipt by GP LLC of Bronco's written election pursuant
to the foregoing proviso, Opco will provide notice thereof in writing to the
applicable Indemnifying Party, specifying the nature of and specific basis for
such claim, and GP LLC shall thereafter cause Opco to diligently pursue such
claim in accordance with this Section 2.4. If Opco fails to provide such notice
to the Indemnifying Party within ten (10) Business Days or if Opco fails to
diligently pursue such claim in accordance with this Section 2.4, then Bronco
may notify the Indemnifying Party of such claim directly and may control the
pursuit of such claim against the Indemnified Party on behalf of Opco. Both CNP
and OGE agree to cause their designated members of the board of directors of GP
LLC to approve the actions reasonably requested by Bronco with respect to any
such claim.


(b)The Indemnifying Party (or Indemnifying Parties) shall have the right to
control at its sole cost and expense all aspects of the defense of (and any
counterclaims with respect to) any claims brought against the Indemnified Party
that are covered by the indemnification under this Article II, including,
without limitation, the selection of counsel, determination of whether to appeal
any decision of any court and the settling of any such matter or any issues
relating thereto; provided, however, that no such settlement shall be entered
into without the prior written consent of the Indemnified Party unless it
includes a full release of the Indemnified Party from such matter or issues, as
the case may be.


(c)The Indemnified Party agrees to cooperate fully with each Indemnifying Party,
with respect to all aspects of the defense of any claims covered by the
indemnification under this Article II, including, without limitation, the prompt
furnishing to each Indemnifying Party of any correspondence or other notice
relating thereto that the Indemnified Party may receive, permitting the name of
the Indemnified Party to be utilized in connection with such defense, the making
available to each Indemnifying Party of any files, records or other information
of the Indemnified Party that any Indemnifying Party reasonably considers
relevant to such defense, the granting to the Indemnifying Party of reasonable
access rights to the properties and facilities of the Indemnified Party and the
making available to each Indemnifying Party of any employees of the Indemnified
Party; provided, however, that in connection therewith each Indemnifying Party
agrees to use reasonable efforts to minimize the impact thereof on the
operations of the Indemnified Party and further agrees to maintain the
confidentiality of all files, records, and other information furnished by the
Indemnified Party pursuant to this Section 2.4. In no event shall the obligation
of the Indemnified Party to cooperate with each Indemnifying Party as set forth
in the immediately preceding sentence be construed as imposing upon the
Indemnified Party an obligation to hire and pay for counsel in connection with
the defense of any claims covered by the indemnification set forth in this
Article II; provided, however, that the Indemnified Party may, at its own
option, cost and expense, hire and pay for counsel in connection with any such
defense. The Indemnifying Party agrees to keep any such counsel hired by the
Indemnified Party informed as to the status of any such defense, but the
Indemnifying Party shall have the right to retain sole control over such
defense.



9

--------------------------------------------------------------------------------




(d)In determining the amount of any Losses for which the Indemnified Party is
entitled to indemnification under this Agreement, the gross amount of the
indemnification will be reduced by (i) any cash insurance proceeds realized by
the Indemnified Party, and such correlative insurance benefit shall be net of
any incremental insurance premiums that become due and payable by the
Indemnified Party as a result of such claim and (ii) all cash amounts recovered
by the Indemnified Party under contractual indemnities from third Persons.


(e)To the extent that any indemnification claim under this Article II involves a
claim where Opco, on the one hand, and either CNP or OGE, on the other hand, are
adverse, Opco's rights and obligations shall be controlled by the Disinterested
Directors. Both CNP and OGE agree to cause their designated members of the board
of directors of GP LLC who are not Disinterested Directors to approve the
actions of the Disinterested Directors with respect to any such claim.


2.5Exclusive Remedy. The indemnification provisions of this Article II will be
the exclusive remedy following the Closing for any breaches or alleged breaches
of any representation, warranty or covenant of the Master Formation Agreement,
except with respect to claims or causes of action arising from breaches or
alleged breaches of Sections 6.2(b), 6.2(c), 6.5(c), 6.7(a)(ii), 6.7(b)(ii),
6.8, 6.13, 6.14, 6.15, 6.18 and 9.3 and Article X of the Master Formation
Agreement or from fraud or willful misconduct. Each of the Parties, on behalf of
itself and its members, officers, directors, employees, stockholders,
equityholders, partners and Affiliates, agrees not to bring any actions or
proceedings, at law, equity or otherwise against any other Party or its members,
officers, directors, employees, shareholders, partners and Affiliates, in
respect of any breaches or alleged breaches of any representation, warranty or
covenant of the Master Formation Agreement or the transactions contemplated
thereby, except pursuant to the express provisions of this Article II and except
with respect to claims or causes of action arising from fraud or willful
misconduct.


2.6Other Indemnification Matters.


(a)For the avoidance of doubt, except as expressly set forth in this Article II,
there is no monetary cap on the amount of indemnity coverage provided by any
Indemnifying Party under this Article II.


(b)NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY
PARTY'S INDEMNIFICATION OBLIGATION HEREUNDER COVER OR INCLUDE CONSEQUENTIAL,
INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR SIMILAR DAMAGES OR LOST
PROFITS SUFFERED BY ANY OTHER PARTY ENTITLED TO INDEMNIFICATION UNDER THIS
AGREEMENT.


(c)THE FOREGOING INDEMNITIES ARE INTENDED TO BE ENFORCEABLE AGAINST THE PARTIES
IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE THEREOF NOTWITHSTANDING ANY
EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR
OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SOLE, CONCURRENT, ACTIVE OR PASSIVE
NEGLIGENCE, STRICT LIABILITY OR FAULT OF ANY OF THE INDEMNIFIED PARTIES.

10

--------------------------------------------------------------------------------




ARTICLE III
EXCLUSIVITY


3.1Sponsor Party Obligations.


(a)Except as permitted by Section 3.1(b), for so long as either Sponsor Party
holds (i) any interest in the general partner of Opco, or (ii) at least 20% of
the aggregate number of outstanding common and subordinated units of Opco,
except with the written consent of the other Sponsor Party, each Sponsor Party
shall be prohibited from, directly or indirectly, owning, operating, acquiring,
or investing in any business engaged, wholly or partly, in Midstream Operations
(a “Restricted Business”), other than through Opco.


(b)Notwithstanding any provision of Section 3.1(a) to the contrary, either
Sponsor Party may, without the consent of the other Sponsor Party, acquire a
Restricted Business subject to the following restrictions:


(i)if the acquiring Sponsor Party intends to cease using the assets of the
Restricted Business in Midstream Operations within 12 months of the acquisition
of such Restricted Business, the acquiring Sponsor Party shall promptly
following completion of such acquisition deliver written notice to Opco of such
event and of such intention; or


(ii)if the Restricted Business acquired has an Allocated Value (a “Covered
Acquisition”) (A) in excess of $50 million or (B) in excess of $100 million in
the aggregate with the acquiring Sponsor Party's other Restricted Businesses,
then (1) the acquiring Sponsor Party shall promptly following completion of such
acquisition deliver written notice to Opco of such event, and (2) Opco may elect
(subject to any applicable approvals for a Related Party Transaction (as defined
in the General Partner LLC Agreement)), within 60 days of receipt of such
notice, to purchase all of such Restricted Businesses for a price equal to the
Allocated Value and on other terms and conditions reasonably similar to the
terms and conditions on which the acquiring Sponsor Party purchased such
Restricted Businesses, by delivering written notice of such election to such
Sponsor Party. In the event Opco timely elects to acquire such Restricted
Businesses from such Sponsor Party, the Parties shall take such actions as are
reasonably necessary to complete the sale of such Restricted Businesses to Opco
promptly. In the event Opco does not so elect, such Sponsor Party shall be
permitted to own and operate such Restricted Businesses and such Restricted
Businesses shall not be included in the calculation of the aggregate value of
such Sponsor Party's Restricted Businesses for purposes of clause (B) above;
provided, however, that if the fair market value of the Midstream Operations
included in the Restricted Business in a Covered Acquisition (as determined in
good faith by the Board of Directors of the acquiring Sponsor Party) is greater
than 66 2/3% of the fair market value of the Covered Acquisition (as determined
in good faith by the Board of Directors of the acquiring Sponsor Party), then
the acquiring Sponsor Party shall use commercially reasonable efforts to dispose
of the Restricted Business within 24 months of the date on which Opco's option
to purchase pursuant to this Section 3.1(b) expired.


(c)Except as set forth in this Section 3.1, no Party shall have any right to
seek to enjoin, restrict or prevent any transaction undertaken by a Sponsor
Party due to the fact such transaction involves Midstream Operations.



11

--------------------------------------------------------------------------------




(d)The Sponsor Party obligations set forth in this Section 3.1 shall not
restrict or otherwise encumber any Person that acquires a Sponsor Party or such
acquiror's Subsidiaries (other than the Sponsor Party and its Subsidiaries).


(e)For purposes of this Section 3.1, “Allocated Value” shall mean (i) with
respect to any transaction in which there is a bona fide value specifically
allocated to the Restricted Business, the value so allocated in such
transaction, or (ii) with respect to any transaction in which there is no such
allocation of value to the Restricted Business, (A) the value agreed between the
acquiring Sponsor Party and Opco (subject to any applicable approvals for a
Related Party Transaction) or (B) if there is no agreement on value, then the
acquiring Sponsor Party and Opco shall submit the determination of the
“Allocated Value” to arbitration by a mutually agreed nationally recognized
investment bank which shall determine such matter (the arbitration shall be
“baseball” arbitration, with each party submitting a proposed resolution of the
“Allocated Value” and the arbitrator selecting the proposal of one of the
parties).


(f)Opco's rights and obligations under this Section 3.1 shall be controlled by
the Disinterested Directors. Both CNP and OGE agree to cause their designated
members of the board of directors of GP LLC who are not Disinterested Directors
to approve the actions of the Disinterested Directors with respect to any such
transaction.


ARTICLE IV
ADDITIONAL AGREEMENTS


4.1CERC Indenture.


(a)Until the earlier of (i) January 15, 2014 and (ii) the date CERC's 5.95%
Senior Notes due 2014 and 7.875% Senior Notes due 2013 are no longer
outstanding, Opco shall, and shall cause its Subsidiaries to, comply with the
Restrictions on Liens and Restrictions on Sale and Leaseback Transaction
covenants (the “Fall Away Covenants”) in the CERC Indenture.


(b)For so long as Opco is a “subsidiary” (as defined in the CERC Indenture) of
CERC, Opco shall, and shall cause its Subsidiaries to, subject to Section
4.1(a), comply with the restrictions contained in the CERC Indenture as of the
date hereof and applicable to a “subsidiary” (as defined in the CERC Indenture)
of CERC, other than the Fall Away Covenants.


4.2Confidentiality Obligations of Bronco. Bronco acknowledges that, from time to
time, it may receive information (including by virtue of the observation rights
granted to Bronco in Section 3.4 of the Partnership Agreement) from or regarding
another Party, another Party's customers or another Party's Affiliates in the
nature of trade secrets or secret or proprietary information or information that
is otherwise confidential, the release of which may be damaging to the Party or
its Affiliates, as applicable, or Persons with which they do business (such
information referred to herein as “Confidential Information”). Notwithstanding
the foregoing, “Confidential Information” shall not include (x) information that
Bronco has received from a source independent of such Party and that Bronco
reasonably believes such source obtained without breach of any obligation of
confidentiality, (y) public information or (z) information that is independently
developed by Bronco or its Affiliates without reliance on the Confidential
Information. Bronco shall hold in strict confidence any Confidential Information
it receives and

12

--------------------------------------------------------------------------------




may not disclose any Confidential Information to any Person other than another
Party, except for disclosures (i) to comply with any Laws (including applicable
stock exchange or quotation system requirements), (ii) to Bronco and its
Affiliates, and its and their respective officers, directors, employees, agents,
advisers or representatives, but only if the recipients of such information have
agreed to be bound by confidentiality provisions that are no less stringent than
those set forth in this Section 4.2, (iii) to existing and prospective lenders,
existing and prospective investors, attorneys, accountants, consultants and
other representatives of Bronco or its Affiliates with a need to know such
information (including a need to know for Bronco's own purposes), provided,
however, that Bronco shall be responsible for such representatives' use and
disclosure of any such information, or (iv) in connection with any proposed
“transfer” (as defined in the Partnership Agreement) of Bronco's “Units” (as
defined in the Partnership Agreement), to Persons to which such interest may be
transferred as permitted by the Partnership Agreement, but only if the
recipients of such information have agreed in writing to be bound by
confidentiality provisions that are no less stringent than those set forth in
this Section 4.2. Bronco shall not use any Confidential Information, and shall
restrict any of its Affiliates, officers, directors, employees, agents, advisers
or representatives to whom Confidential Information has been disclosed pursuant
to this Section 4.2 from using any such Confidential Information, for the
benefit of any Person (other than a Group Member) in which Bronco or an
Affiliate of Bronco has an economic interest in any manner that could have a
material detriment on any Group Member. The obligations set forth in the
preceding sentence shall expire on the date that is two (2) years after the
Bronco Fall-Away Date; provided, that if, prior to the Bronco Fall-Away Date,
Opco notifies Bronco that specified Confidential Information is subject to a
contractual obligation of Opco to cause Persons that receive such Confidential
Information not to use such Confidential Information in the manner set forth in
the preceding sentence for a longer period, then the obligations of Bronco in
the preceding sentence shall remain in effect with respect to such specified
Confidential Information until the expiration of such longer period.


4.3Use of Names and Insignia. Except as set forth in this Section 4.3, Opco
agrees that from and after the Closing Date, none of Opco or its Subsidiaries
will directly or indirectly use or otherwise exploit, in connection with any
business activities, any service marks, trademarks, trade names, trade dress,
Internet domain names, identifying symbols, logos, emblems, signs or insignia
related thereto or containing or comprising the foregoing, including any word or
logo confusingly similar thereto, containing the words “CenterPoint Energy,”
“OGE” or “Enogex” or any abbreviations or derivations thereof (the “Subject
Marks”). As soon as is reasonably practicable following the selection of a new
name by Opco, but in any event within one year following the Closing Date, Opco
and its Subsidiaries will cease to use the Subject Marks and use commercially
reasonable efforts to remove the Subject Marks from all entity names and assets
of Opco and its Subsidiaries.


4.4Replacement of CNP Guarantees. Exhibit A hereto lists certain guarantees (the
“CNP Guarantees”) issued by CNP or CERC for the benefit of a member of the Opco
Group as of the Closing Date. Opco and CNP shall use commercially reasonable
efforts and cooperate with each other to terminate, or cause to be terminated,
the CNP Guarantees and release, or cause to be released, CNP, CERC or their
applicable affiliate from the CNP Guarantees, including by causing a member of
the Opco Group to enter into a substitute guarantee for each CNP Guarantee or to
assume the CNP Guarantees, in each case within 180 days following the Closing
Date; provided, however, that nothing in this Section 4.4 shall obligate any
Group Member to

13

--------------------------------------------------------------------------------




provide any form of security other than a guarantee, including any letter of
credit, cash collateral or security interest in any asset.


4.5Insurance.
 
(a)At Opco's request, each of CNP and OGE agrees to use commercially reasonable
efforts to assert and diligently pursue all rights to insurance coverage under
the CNP Midstream Insurance Policies and Enogex Insurance Policies and any other
past insurance policies of each of CNP and OGE relating to the business or the
assets of the CNP Midstream Entities or the Enogex Entities (such insurance
policies collectively referred to herein as the “Insurance Policies”) with
respect to insured claims asserted prior to the Closing and any such claims
asserted following the Closing that are covered under an applicable Insurance
Policy (collectively, the “Assumed Claims”). Each of CNP and OGE shall remit to
Opco all insurance proceeds obtained after Closing with respect to the Assumed
Claims. Furthermore, each of CNP and OGE agrees to use commercially reasonable
efforts to negotiate with each of its respective insurance companies in order to
provide Opco the benefit of the coverage under the policies for all claims
asserted on or after the Closing Date and to cooperate with Opco with any
efforts to obtain “tail” coverage, at Opco's sole cost, with respect to any
“claims made policies.” Notwithstanding anything herein to the contrary, (i) any
recovery of insurance proceeds by Opco shall be net of all cost and expenses of
CNP and OGE, respectively, and (ii) any deductibles or self-insured retentions
paid by CNP or OGE under applicable Insurance Policies that are recovered by an
insurer (whether under any right of subrogation or otherwise) shall be for the
benefit of CNP, OGE or their respective Affiliates, to the extent such party
paid such deductible or self-insured retention, and shall not be retained by
Opco. Each of CNP and OGE shall give Opco access to all of the non-privileged
information relating to these matters and shall consult with Opco on the
progress thereof from time to time.


(b)After the Closing, Opco shall be responsible for, and neither CNP, OGE nor
any of their respective Affiliates shall have any responsibility for, the
payment of any deductible amounts or underlying limits attributable to the
Insurance Policies to the extent related to the Assumed Claims. Opco
acknowledges that certain of the Insurance Policies may require CNP or OGE or
any of their respective Affiliates to provide an indemnity to the insurance
carrier for deductible amounts and to provide collateral to secure such
indemnity obligations. Opco shall enter into an indemnification agreement in
form mutually acceptable to Opco, CNP and OGE wherein Opco agrees to indemnify
and hold harmless each of CNP and OGE or any of their respective Affiliates (as
applicable) for any and all of the costs of maintaining such collateral and for
any charges made against such collateral or indemnification payments in
connection with claims arising or alleged to arise from the operations of the
business of the CNP Midstream Entities or the Enogex Entities required to be
paid by CNP or OGE of any of their respective Affiliates (as applicable) under
or with respect to such Insurance Policies from and after the Closing Date.


(c)Neither CNP nor OGE makes any representation or warranty with respect to the
applicability, validity or adequacy of any Insurance Policies, and neither CNP
nor OGE shall be responsible to Opco or any member of the Opco Group for the
failure of any insurer to pay under such Insurance Policy.



14

--------------------------------------------------------------------------------




(d)Nothing in this Agreement is intended to provide or shall be construed as
providing a benefit or release to any insurer or claims service organization of
any obligation under any Insurance Policy. Nothing herein shall be construed as
creating or permitting any insurer or claims service organization the right of
subrogation against CNP, OGE, Opco or any of their respective Affiliates in
respect of payments made by one to the other under any Insurance Policy.


ARTICLE V
MISCELLANEOUS


5.1Governing Law; Jurisdiction; Waiver of Jury Trial. To the maximum extent
permitted by applicable Law, the provisions of this Agreement shall be governed
by and construed and enforced in accordance with the Laws of the State of
Delaware, without regard to principles of conflict of laws. Each of the Parties
hereto agrees that this Agreement involves at least $100,000 and that this
Agreement has been entered into in express reliance upon 6 Del. C. § 2708. Each
of the Parties hereto irrevocably and unconditionally confirms and agrees (a)
that it is and shall continue to be subject to the jurisdiction of the courts of
the State of Delaware and of the federal courts sitting in the State of Delaware
and (b)(i) to the extent that such Party is not otherwise subject to service of
process in the State of Delaware, to appoint and maintain an agent in the State
of Delaware as such Party's agent for acceptance of legal process and notify the
other Parties hereto of the name and address of such agent and (ii) to the
fullest extent permitted by Law, that service of process may also be made on
such Party by prepaid certified mail with a proof of mailing receipt validated
by the U.S. Postal Service constituting evidence of valid service, and that, to
the fullest extent permitted by applicable Law, service made pursuant to (b)(i)
or (ii) above shall have the same legal force and effect as if served upon such
Party personally within the State of Delaware. TO THE MAXIMUM EXTENT PERMITTED
BY APPLICABLE LAW, EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
(A) CONSENTS AND SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE
COURT LOCATED IN THE STATE OF DELAWARE, INCLUDING THE DELAWARE COURT OF CHANCERY
IN AND FOR NEW CASTLE COUNTY (THE “DELAWARE COURTS”) FOR ANY ACTIONS, SUITS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT (AND AGREES NOT TO COMMENCE ANY LITIGATION
RELATING THERETO EXCEPT IN SUCH COURTS), (B) WAIVES ANY OBJECTION TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION IN THE DELAWARE COURTS AND AGREES NOT TO PLEAD
OR CLAIM IN ANY DELAWARE COURT THAT SUCH LITIGATION BROUGHT THEREIN HAS BEEN
BROUGHT IN ANY INCONVENIENT FORUM AND (C) ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


5.2Notice. Any notice, request, instruction, correspondence or other document to
be given hereunder by any Party to another Party (each, a “Notice”) shall be in
writing and

15

--------------------------------------------------------------------------------




delivered in person or by courier service requiring acknowledgment of receipt of
delivery or mailed by U.S. registered or certified mail, postage prepaid and
return receipt requested, or by telecopier, as follows, provided that copies to
be delivered below shall not be required for effective notice and shall not
constitute notice:


If to CNP or the CNP Entities:


CenterPoint Energy, Inc.
1111 Louisiana Street
Houston, TX 77002
Attention:  Chief Financial Officer
Fax:  713.207.9680


with a copy to: 


Baker Botts L.L.P.
910 Louisiana Street
Houston, TX 77002
Attention:
David Kirkland
 
Gerald M. Spedale
Fax: 713.229.1522



If to OGE or the OGE Entities:


OGE Enogex Holdings LLC
321 North Harvey
P.O. Box 321
Oklahoma City, Oklahoma 73101-0321
Attention: Sean Trauschke
Fax: 405.553.3760
with a copy to:
 
Jones Day
717 Texas Avenue, Suite 3300
Houston, Texas  77002
Attention: James E. Vallee
Telecopy:  (832) 239-3600


If to Bronco or the Bronco Entities:


Enogex Holdings LLC
c/o ArcLight Capital Partners, LLC
200 Clarendon Street, 55th Floor
Boston, Massachusetts 02117
Attention: Christine M. Miller
Telecopy:  (617) 867-4698



16

--------------------------------------------------------------------------------




with a copy to: 


McDermott Will & Emery LLP
1000 Louisiana Street, Suite 3900
Houston, Texas 77002
Attention: Blake H. Winburne
Telecopy:  (713) 583-0889


If to Opco or the Opco Group:


CenterPoint Energy, Inc.
1111 Louisiana Street
Houston, Texas 77002
Attention: Chief Financial Officer
Fax: (713)-207-9680


with a copy to:


Baker Botts L.L.P.
910 Louisiana Street
Houston, TX 77002
Attention:
David Kirkland
 
Gerald M. Spedale
Fax: 713.229.1522



and


OGE Enogex Holdings LLC
321 North Harvey
P.O. Box 321
Oklahoma City, Oklahoma 73101-0321
Attention: Sean Trauschke
Fax: (405) 553-3760


with a copy to:
 
Jones Day
717 Texas Avenue, Suite 3300
Houston, Texas 77002
Attention: James E. Vallee
Fax: (832) 239-3600


5.3Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.



17

--------------------------------------------------------------------------------




5.4Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties hereto. Each such
instrument shall be reduced to writing.


5.5Assignment. No Party shall have the right to assign any of its rights or
obligations under this Agreement without the consent of the other Parties
hereto; provided, however, that Bronco may assign all of its rights and
obligations under this Agreement to a Bronco Successor (as defined in the
Partnership Agreement) that is not a Midstream Successor (as defined in the
Partnership Agreement) and upon such assignment, Bronco shall no longer be
entitled to exercise any of such rights and obligations under this Agreement;
provided further that any assignment by Bronco to a Bronco Successor shall not
relieve Bronco of its obligations under Section 4.2 of this Agreement.


5.6Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory parties had signed the same document.
All counterparts shall be construed together and shall constitute one and the
same instrument.


5.7Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.


5.8Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.


5.9Specific Performance. Damages in the event of breach of this Agreement by a
Party may be difficult, if not impossible, to ascertain, and it is therefore
agreed that each such Party, in addition to and without limiting any other
remedy or right it may have, will have the right to an injunction or other
equitable relief in any court of competent jurisdiction, enjoining any such
breach, and enforcing specifically the terms and provisions hereof, and each of
the Parties hereby waives any and all defenses it may have on the ground of lack
of jurisdiction or competence of the court to grant such an injunction or other
equitable relief. The existence of this right will not preclude any such Party
from pursuing any other rights and remedies at law or in equity which such Party
may have.


5.10Enforcement; Rights of Limited Partners after IPO Closing Date. The
provisions of this Agreement are enforceable solely by the Parties to this
Agreement; provided, however, that (a) the provisions of Section 3.1 are
enforceable only by the Sponsor Parties and (b) if the IPO Closing Date occurs,
no limited partner of Opco shall have the right, separate and apart from Opco,
to enforce any provision of this Agreement or to compel any Party to this
Agreement to comply with the terms of this Agreement.


5.11Successors. This Agreement shall bind and inure to the benefit of the
Parties and to their respective successors and assigns.




[Remainder of page intentionally left blank]





18

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the date first written above.
 
 
CENTERPOINT ENERGY, INC.
 
 
 
 
 
 
By:
/s/ Gary L. Whitlock
 
 
 
Gary L. Whitlock
 
 
 
Executive Vice President and
 
 
 
Chief Financial Officer
 
 
 
 
 
 
OGE ENERGY CORP.
 
 


 
 
 
By:
/s/ Sean Trauschke
 
 
 
Sean Trauschke
 
 
 
Vice President and Chief Financial Officer
 
 
 
 
 
 
ENOGEX HOLDINGS LLC
 
 
 
 
 
 
By:
/s/ Robb E. Turner
 
 
 
Robb E. Turner
 
 
 
Vice President
 
 
 
 
 
 
CENTERPOINT ENERGY FIELD SERVICES LP
 
 
 
 
 
 
By: CNP OGE GP LLC, its general partner
 
 
 
 
 
 
By:
/s/ David M. McClanahan
 
 
 
David M. McClanahan
 
 
 
Interim Chairman
 
 
 
 






[Signature Page to Omnibus Agreement]

--------------------------------------------------------------------------------






EXHIBIT A
CNP GUARANTEES




Guarantor
Business Units
as Debtors
Beneficiary/Counterparty
Dollar Limit
Date Issued
Expires
Midstream Amount
CERC
CES; Waskom WGPC
Anadarko Energy Services Company; Anadarko E&P Company, LP
$10,000,000
29-Jun-05
30-Sept-13
$750,000
CERC
CEGT
Arcadia Gas Storage, LLC
$10,500,000
15-Dec-09
30-Jun-15
$10,500,000
CERC
CES; CEGT
ConocoPhillips Company
$60,000,000
01-Mar-06
31-Oct-13
$1,200,000
CNP
CEFS
EnCana Oil & Gas (USA) Inc.
$50,000,000
29-Apr-10
None
$50,000,000
CERC
CEGT
Perryville Gas Storage, LLC
$42,700,000
22-Dec-09
31-Dec-18
$42,700,000
CERC
CES; CEGT; CEIP
Shell Energy North America
$30,000,000
05-Jan-05
30-Sep-13
$600,000
CNP
CEFS
SWEPI, LP
$50,000,000
29-Apr-10
None
$50,000,000
CERC
CEFS
Tennessee Gas Pipeline Company, Southern Natural Gas Company
$500,000
01-May-10
31-Jul-13
$500,000
CERC
CES; CEGT; MRT; CEFS
Texas Eastern Transmission, LP; Ozark Gas Transmission, LLC; Egan Hub, LLC; Moss
Bluff Hub, LLC; Port Barre Investment, LLC d/b/a Bobcat Gas Storage Pipeline
$3,500,000
27-Oct-04
31-Aug-13
$350,000




